PER CURIAM. Appellees, Norman and Linda Pledger, by AM. attorney, Lloyd W. Kitchens, have submitted a motion to strike appellants’ supplemental brief in the instant appeal. Alternatively, appellees have requested an extension of time to reply to the brief. Appellees’ objections to the brief arise from appellants failure to comply with the requirements of Ark. Sup. Ct. Rules 2-4(f) and 4-1 (1999). Rule 2-4(f) provides that supplemental briefs must not exceed ten pages in length and must also comply with Rule 4-1. Notably, Rule 4-l(a) requires that “[f]ootnote lines, except quotations, shall be double-spaced.” Additionally, the Rule provides the following caution, “Use of footnotes is not encouraged, and should be used sparingly.”  The supplemental brief at issue is ten pages in length but contains twenty-eight single-spaced footnotes, one of which exceeds two full pages of text. Our appellate-court rules are intended to expedite our consideration of the matters before us. Significantly, our prompt and orderly disposition of cases depends, in part, upon those standards that control the length, form, and content of the appeal briefs. See, e.g,, Green v. State, 277 Ark. 129, 130, 639 S.W.2d 512, 513 (1982). Here, stricter compliance with Rule 4-1 would result in a more efficient use of appellants’ counsel’s time and energy, as well as that of this court. See Kirk v. State, 270 Ark. 983, 986, 606 S.W.2d 755, 756 (1980).  Although we deny appellees’ motion to strike the supplemental brief, we refuse to accept the brief in its present form. Accordingly, appellants are directed to resubmit to the Supreme Court Clerk their supplemental brief, in conformity with the requirements of Rule 2-4(f) and Rule 4-1, within twenty days of the date of this opinion. Appellees’ responsive supplemental brief will be due within ten days of the date appellants’ supplemental brief is filed.